DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 103
Note: newly filed claims 21-28 are identical to respective originally filed claims 8-15 filed 12/12/2018 and were property rejected in the Non-Final Rejection filed 04/20/2020, which is presented below verbatim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu; Naoki (US 20070050693 A1, hereafter referred to as Kiryu) and Nishiura; Junji (US 4313200 A, hereafter referred to as Nishiura).

Rejection of claim 21:

Kiryu teaches generating a test signature in a multiple input signature register (MISR) based on received scan chains (Figures 1-5 in Kiryu are directed to a single/one embodiment/invention and teach Step 330 of Figure 3 for generating/updating a MISR test signature in a multiple input signature register MISR based on received computed output bit patterns from scan chains 131, 132, 133 in Figure 1), the received scan chains derived from a test pattern applied to test an integrated circuit (Figures 1-5 and paragraphs [0054]-[0055] on page 5 in Kiryu are directed to a single/one embodiment/invention and teach Step 320 for the received computed output bit patterns from scan chains 131, 132, 133 in Figure 1 derived from a test bit pattern applied to test an integrated circuit); comparing the test signature from the MISR to a comparison signature each time a new signature is generated in the MISR to determine a difference between the signatures (Figures 1-5 and paragraphs [0033]-[0034] on page 3 in Kiryu are directed to a single/one embodiment/invention and teach Step 350 for comparing the updated MISR test signature from the MISR B 425 in Figure 4 to a comparison signature from the MISR A 435 in Figure 4 each time a new updated MISR test signature is generated in the MISR B 425 to determine a difference between the signatures); and storing the test pattern, if the difference between the signatures is determined to facilitate further analysis of the integrated circuit (Paragraph [0047] on page 4 of Kiryu clearly suggests storing a first PRPG state for a first input test pattern, if the difference between the signatures is determined to facilitate further analysis of the integrated circuit so that the first input test pattern can be scanned back into scan chains for a number of times necessary for the analysis; Note: the Examiner would like to point out that it would be blatantly obvious to anyone of ordinary skill in the art to save the first input test pattern itself rather than a first PRPG state use for generating the first input test pattern since anyone of ordinary skill in the art would immediately recognize that further analysis requires future/subsequent availability of the first input test pattern).
Nishiura, in an analogous art, teaches use of a file to test numerous test patterns for use in analyzing a device under test (see Abstract in Nishiura).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kiryu with the teachings of Nishiura by including use of a log file.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a log file .

Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 9 depends from claim 8; hence, inherits all the limitations of claim 8.  Therefore, the rejection of claim 8, above, identifies the differences between the Prior Art of record and that which is either novel and/or non-obviousness.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in respected claims 22-28 in view of respective base and intervening claims.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH D TORRES/Primary Examiner, Art Unit 2112